Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x

 

EVELYN ALVAREZ, individually and on behalf of all others
similarly situated,

Plaintiffs, COLLECTIVE ACTION
COMPLAINT

-against-
JURY TRIAL

DELICIAS TROPICAL RESTAURANT INC., and MARINA DEMANDED
PALMA, SULMA MUSA, and MARIA GALBIS, as individuals,

Defendants.
x

 

1.

Plaintiff, EVELYN ALVAREZ, individually and on behalf of all others similarly
situated, (hereinafter referred to as "Plaintiff"), by her attorneys at Helen F. Dalton &
Associates, P.C., alleges, upon personal knowledge as to herself and upon
information and belief as to other matters, as follows:

PRELIMINARY STATEMENT
Plaintiff, EVELYN ALVAREZ, individually and on behalf of all others similarly
situated, through undersigned counsel, brings this action against DELICIAS
TROPICAL RESTAURANT INC., and MARINA PALMA, SULMA MUSA, and
MARIA GALBIS, as individuals, (hereinafter referred to as "Defendants"), to
recover damages for egregious violations of state and federal wage and hour laws
arising out of Plaintiff’s employment at DELICIAS TROPICAL RESTAURANT INC.
located at 93-16B 37" Avenue Jackson Heights, New York 11372.
As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount
10.

11.

12.

13.

14,

exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff EVELYN ALVAREZ residing at 24-48 90" Place East Elmhurts, New York
11369, was employed from in or around January 2019 until in or around November
2019 by Defendants at DELICIAS TROPICAL RESTAURANT INC.
Defendant, DELICIAS TROPICAL RESTAURANT INC. is a corporation organized
under the laws of New York.
Defendant, DELICIAS TROPICAL RESTAURANT INC. is a corporation authorized
to do business under the laws of New York.
Upon information and belief, Defendant, DELICIAS TROPICAL RESTAURANT
INC. is a corporation organized under the laws of New York with a principal
executive office at 93-16B 37" Avenue Jackson Heights, New York 11372.
Upon information and belief, Defendant MARINA PALMA owns and operates
DELICIAS TROPICAL RESTAURANT INC.,
Upon information and belief, Defendant MARINA PALMA is an agent of
DELICIAS TROPICAL RESTAURANT INC.,
Upon information and belief, Defendant MARINA PALMA has power over personnel
decisions at DELICIAS TROPICAL RESTAURANT INC.,,
15.

16.

17.

18.

19.

20.

21.

22.

23.

24,

25.

26.

27.

28,

Upon information and belief, Defendant MARINA PALMA has power over payroll
decisions at DELICIAS TROPICAL RESTAURANT INC.,

Defendant MARINA PALMA has the power to hire and fire employees at DELICIAS
TROPICAL RESTAURANT INC., establish and pay their wages, set their work
schedule, and maintains their employment records.

Upon information and belief, Defendant SULMA MUSA owns and/or operates
DELICIAS TROPICAL RESTAURANT INC.,

Upon information and belief, Defendant SULMA MUSA is an agent of DELICIAS
TROPICAL RESTAURANT INC.,

Upon information and belief, Defendant SULMA MUSA has power over personnel
decisions at DELICIAS TROPICAL RESTAURANT INC.,

Upon information and belief, Defendant SULMA MUSA has power over payroll
decisions at DELICIAS TROPICAL RESTAURANT INC.,

Defendant SULMA MUSA has the power to hire and fire employees at DELICIAS
TROPICAL RESTAURANT INC., establish and pay their wages, set their work
schedule, and maintains their employment records.

Upon information and belief, Defendant MARIA GALBIS owns and/or operates
DELICIAS TROPICAL RESTAURANT INC.,

Upon information and belief, Defendant MARIA GALBIS is an agent of DELICIAS
TROPICAL RESTAURANT INC.,

Upon information and belief, Defendant MARIA GALBIS has power over personnel
decisions at DELICIAS TROPICAL RESTAURANT INC.,

Upon information and belief, Defendant MARIA GALBIS has power over payroll
decisions at DELICIAS TROPICAL RESTAURANT INC.,

Defendant MARIA GALBIS has the power to hire and fire employees at DELICIAS
TROPICAL RESTAURANT INC., establish and pay their wages, set their work
schedule, and maintains their employment records.

During all relevant times herein, Defendant MARINA PALMA was Plaintiff's
employer within the meaning of the FLSA and NYLL.

During all relevant times herein, Defendant MARIA GALBIS was Plaintiff's
employer within the meaning of the FLSA and NYLL.
29,

30.

31.

32.

33.

34,

35,

36.

37.

On information and belief, DELICIAS TROPICAL RESTAURANT INC. is, at
present and has been at all times relevant to the allegation in the complaint, an
enterprise engaged in interstate commerce within the meaning of the FLSA in that the
entity (i) has had employees engaged in commerce or in the production of goods for
commerce, and handle, sell or otherwise work on goods or material that have been
moved in or produced for commerce by any person: and (ii) has had an annual gross
volume of sales of not less than $500,000.00.

At all times relevant to this action, Defendants were and are enterprises as defined in
Sec. 3(r) of the FLSA, 29 U.S.C. § 203(2).

At all times relevant to this action, Defendants were Plaintiff's employers as defined
by 29 U.S.C. § 203(d) and NYLL §§ 2(6), 190(3) and 651(6), and Defendants
employed Plaintiff.

FACTUAL ALLEGATIONS
Plaintiff EVELYN ALVAREZ was employed from in or around January 2019 until in
or around November 2019 by Defendants at DELICIAS TROPICAL RESTAURANT
INC.
During Plaintiff EVELYN ALVAREZ’S employment by Defendants, Plaintiffs
primary duties were waitressing, while performing other miscellaneous duties from in
or around January 2019 until in or around November 2019.
Plaintiff EVELYN ALVAREZ was paid by Defendants approximately $50.00 per day
from in or around January 2019 until in or around November 2019.
Plaintiff worked approximately sixty-six (66) hours or more per week during her
employment by Defendants from in or around January 2019 until in or around
November 2019.
Defendants failed to pay Plaintiff EVELYN ALVAREZ the legally prescribed
minimum wage for her hours worked from in or around January 2019 until in or
around November 2019, a blatant violation of the minimum wage provisions
contained in the FLSA and NYLL.
Although Plaintiff EVELYN ALVAREZ worked approximately sixty-six (66) hours

or more per week during her employment by Defendants from in or around January
38.

39.

40.

Al.

42.

43,

44,

2019 until in or around November 2019, Defendants did not pay Plaintiff time and a
half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.

Furthermore, Plaintiff EVELYN ALVAREZ worked approximately eleven (11) or
more hours per day, six (6) days a week from in or around January 2019 until in or
around November 2019, Defendants did not pay Plaintiff an extra hour at the legally
prescribed minimum wage for each day worked over ten (10) hours, a blatant
violation of the spread of hours provisions contained in the NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiff brings this action on behalf of herself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as
employees who were responsible for waitressing, or other similarly titled personnel
with substantially similar job requirements and pay provisions, who were performing
the same sort of functions for Defendants, other than the executive and management
positions, who have been subject to Defendants’ common practices, policies,
programs, procedures, protocols and plans including willfully failing and refusing to
pay required overtime wage compensation and proper minimum wage compensation.
Upon information and belief, Defendants employed between 25 and 35 employees

within the past three years subjected to similar payment structures.
45.

46.

47,

48,

49,

50.

SI.
52.

53,

54.

55,

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation or proper minimum wage compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay and proper minimum wage
compensation.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.

§216(b).
56.

57.

58.

59.

60.

61.

62.

63.

64,

At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 U.S.C. §§206(a) and 207(a).

Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants
their unpaid wages and an equal amount in the form of liquidated damages, as well as
reasonable attorneys fees and costs of the action, including interest, pursuant to the

FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.
Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants their unpaid overtime wages and an amount equal to their unpaid

overtime wages in the form of liquidated damages, as well as reasonable attorneys’
65.

66.

67.

68.

69.

70.

71,

72.

73.

fees and costs of the action, including interest in accordance with NY Labor Law

§198(1-a).

THIRD CAUSE OF ACTION

Minimum Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of services and goods for commerce within the meaning of 29 U.S.C.
§§206(a) and 207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).
Defendants willfully failed to pay Plaintiff a minimum wage in accordance with 29
U.S.C, §§201, 202 and 203.
Defendants’ violations of the FLSA, as described in this Complaint have been willful
and intentional.
Defendants have not made a good faith effort to comply with the FLSA with respect
to the Plaintiffs’ compensation.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants
her unpaid minimum wages and an equal amount in the form of liquidated damages,
as well as reasonable attorneys’ fees and costs of the action including interest,

pursuant to the FLSA, specifically 29 U.S.C. §216(b).
FOURTH CAUSE OF ACTION
Minimum Wages Under New York Labor Law

Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.
74, At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of NYLL §§2 and 651.

75. At all times relevant to this action, Defendants were employers within the meaning of
NYLL.

76. Defendants failed to record, credit or compensate Plaintiff the applicable minimum
hourly wage, in violation of the New York Minimum Wage Act, specifically NYLL
§652.

77. Defendants also failed to pay Plaintiff the required minimum wage, which Plaintiff
were entitled under NYLL §652, in violation of 12 N. Y. C. R. R. 137-1.3.

78. Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants
her unpaid minimum wages and an amount equal to their unpaid minimum wages in
the form of liquidated damages, as well as reasonable attorneys’ fees and costs of the

action, including interest in accordance with NYLL §198 (1-a).

FIFTH CAUSE OF ACTION
Spread of Hours Compensation Under New York Labor Law
79, Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

80. Defendants willfully violated Plaintiffs rights by failing to pay Plaintiff an additional
hour of pay at minimum wage for each day worked more than ten (10) hours, in
violation of the New York Minimum Wage Act and its implementing regulations.
N.Y. Labor Law §§ 650 et seq.; 12 N.Y. C. R.R. § 142-2.4

81. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants her unpaid spread of hour compensation, reasonable attorneys’ fees,

and costs of the action, pursuant to N. Y. Labor Law § 663 (1).
SIXTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

82. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.
83. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

84. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

SEVENTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
85. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
86. Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195@)
87, Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff unpaid minimum wages;

d. Awarding Plaintiff unpaid spread of hours compensation;

e. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

f. Awarding Plaintiff prejudgment and post-judgment interest,

g. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

h. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

10
Case 1:20-cv-03224-LDH-LB Document1 Filed 07/17/20 Page 11 of 12 PagelD #: 11

Wy
Dated: This | | day of July 2020.

 
  
   

  

oman Avshalumov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598

  

11
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

EVELYN ALVAREZ, individually and on behalf of all others similarly situated,
Plaintiffs,
-against-

DELICIAS TROPICAL RESTAURANT INC., and MARINA PALMA, SULMA MUSA, and
MARIA GALBIS, as individuals,

Defendants.

 

COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

DELICIAS TROPICAL RESTAURANT INC.
93-16B 377! AVENUE
JACKSON HEIGHTS, NEW YORK 11372

MARINA PALMA
93-16B 3774! AVENUE
JACKSON HEIGHTS, NEW YORK 11372

SULMA MUSA
93-16B 37! AVENUE
JACKSON HEIGHTS, NEW YORK 11372

MARIA GALBIS

93-16B 377! AVENUE
JACKSON HEIGHTS, NEW YORK 11372

12
